
	

115 HR 4792 : Small Business Access to Capital After a Natural Disaster Act
U.S. House of Representatives
2018-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 4792
		IN THE SENATE OF THE UNITED STATES
		January 30, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Exchange Act of 1934 to expand access to capital for small businesses
			 affected by hurricanes or other natural disasters, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Business Access to Capital After a Natural Disaster Act. 2.Expanding access to capital for small businesses impacted by a natural disasterSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended—
 (1)in subsection (j)(4)(C), by striking minority-owned and women-owned small businesses and inserting minority-owned small businesses, women-owned small businesses, and small businesses affected by hurricanes or other natural disasters; and
 (2)in subsection (j)(6)(B)(iii), by striking minority-owned and women-owned small businesses and inserting minority-owned small businesses, women-owned small businesses, and small businesses affected by hurricanes or other natural disasters.
			
	Passed the House of Representatives January 29, 2018.Karen L. Haas,Clerk
